
	

113 HR 2842 IH: To create competition in the Department of Agriculture’s canned tuna purchasing program to strengthen the Department’s buying power, increase the availability of canned tuna to school lunch, child nutrition, and other Federal nutrition programs, and create jobs in the domestic canning industry.
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2842
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 LoBiondo, Mrs. Napolitano,
			 Mr. Vargas,
			 Mr. Issa, Mr. Salmon, Mr.
			 Hunter, Mr. Barrow of
			 Georgia, and Mr. Peters of
			 California) introduced the following bill; which was referred to
			 the Committee on
			 Agriculture, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create competition in the Department of Agriculture’s
		  canned tuna purchasing program to strengthen the Department’s buying power,
		  increase the availability of canned tuna to school lunch, child nutrition, and
		  other Federal nutrition programs, and create jobs in the domestic canning
		  industry.
	
	
		1.Improved competition in the
			 Department of Agriculture canned tuna purchasing programNot later than 90 days after the date of the
			 enactment of this Act, the Secretary shall revise the Agricultural Marketing
			 Service Master Solicitation and Supplement specifications for the purchase of
			 canned tuna to require that—
			(1)all such tuna be
			 landed by United States flagged fishing vessels;
			(2)not less than 75
			 percent of the value of such tuna be produced in the United States; and
			(3)all such tuna be
			 canned in the United States, including the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, or territories or possessions of
			 the United States.
			
